                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

IRAK ARCE,

               Plaintiff,

vs.                                                                 No. CIV 19-0320 JB/GBW

CURRY COUNTY DETENTION CENTER;
CURRY COUNTY SHERIFF’S
DEPARTMENT; and CLOVIS POLICE
DEPARTMENT,

               Defendants.



                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court, under rule 41(b) of the Federal Rules of Civil

Procedure, on the 1983 Tort Claim Complaint, filed April 4, 2019 (Doc. 1)(“Complaint”). The

Court will dismiss the Complaint without prejudice for failure to comply with a Court order and

for failure to prosecute.

       The record reflects that certain mailings to Plaintiff Irak Arce were returned as

undeliverable. See Mail Returned as Undeliverable, filed April 18, 2019 (Doc. 6); Mail Returned

as Undeliverable, filed April 18, 2019 (Doc. 7); Mail Returned as Undeliverable, filed April 18,

2019 (Doc. 8). The Court’s research indicates that Arce has been released from the Curry County

Detention Center. It appears that Arce has been transferred or released from custody without

advising the Court of his new address, as D.N.M. LR-Civ. 83.6 requires, thus severing contact

with the Court.

       The Court issued an Order to Show Cause on April 19, 2019 (Doc. 9)(“Order”), directing

Arce to notify the Court of a new address, or to otherwise show cause why the Court should not
dismiss the case within thirty days of the Order’s entry. More than thirty days has elapsed since

the Order’s entry, and Arce has not provided the Court with a new address, responded to the

Court’s Order, or otherwise shown cause why the Court should not dismiss the case.

       Pro se litigants are required to follow the Federal Rules of Procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. See D.N.M. LR-Civ. 83.6. Arce has not complied

with D.N.M. LR-Civ. 83.6 and with the Court’s Order.

       The Court may dismiss an action under rule 41(b) for failure to prosecute, to comply with

the Federal Rules of Civil Procedure, or to comply with court orders. See Olsen v. Mapes, 333

F.3d 1199, 1204, n.3 (10th Cir. 2003). Arce has not complied with the Court’s Order and has not

prosecuted this action by keeping the Court apprised of his current address. The Court, therefore,

will dismiss this civil proceeding pursuant to rule 41(b) for not complying with the Court’s Order

and for not prosecuting this proceeding.

       IT IS ORDERED that the 1983 Tort Claim Complaint, filed April 4, 2019 (Doc. 1), is

dismissed without prejudice.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE


Parties:

Irak Arce
Clovis, New Mexico

       Plaintiff pro se




                                                -2-
